Title: From George Washington to Egbert Benson, 18 June 1782
From: Washington, George
To: Benson, Egbert


                  
                     Sir
                     Head Quarters 18th June
                     1782
                  
                  Some disputes having arisen between the Army & Mr Sands
                     in the Execution of his Contract.It becomes necessary to have them decided in
                     the Mode prescribed in the Contract, which is by the submitting them to the
                     Decision of three indifferent Men not of the Army;One to be chosen by the Army
                     the second by Mr Sands & the third by the other two.
                  Having named You on the Part of the Army, as one of the
                     Arbitrators, I have to request the favor of You to inform me whether it will be
                     convenient for you to undertake this Business, And  when it will best suit
                     You to attend;begging Leave to observe that the earlier You fix the Time, in
                     Case of Acceptance, the more agreeable to me, & the more beneficial to
                     the public and the Army. I an &ca 
                  
                     GoWashington
                     
                  
               